     Case 1:18-cv-01565-DAD-JLT Document 17 Filed 09/03/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PEDRO RODRIGUEZ,                                     Case No.: 1:18-cv-01565 DAD JLT (PC)
12                       Plaintiff,                        ORDER GRANTING MOTIONS FOR
                                                           EXTENSION OF TIME; AND
13
             v.                                            ORDER VACATING FINDINGS AND
14                                                         RECOMMENDATIONS TO DISMISS
      WARDEN FISHER, et al,                                ENTIRE ACTION; AND
15
                         Defendants.                       MODIFIED FINDINGS AND
16                                                         RECOMMENDATIONS TO DISMISS
                                                           EIGHTH AMENDMENT CLAIM FOR
17                                                         FAILURE TO EXHAUST
                                                           ADMINISTRATIVE REMEDIES
18
                                                           (Docs. 8, 13, 14)
19
                                                           FOURTEEN-DAY DEADLINE
20
21          Plaintiff proceeds in this civil rights action pursuant to 42 U.S.C. § 1983 on an Eighth
22   Amendment medical indifference claim against several employees of the California Department
23   of Corrections and Rehabilitation. During the screening of Plaintiff’s complaint, it became
24   apparent from the face of the pleading that Plaintiff did not exhaust his administrative remedies
25   on his Eighth Amendment claim prior to suit, as is required by the Prison Litigation Reform Act
26   (42 U.S.C. § 1997e(a)). Thus, the Court ordered Plaintiff to show cause why this action should
27   not be dismissed. Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014). When Plaintiff failed to
28   respond to the order to show cause, the undersigned issued findings and recommendations to


                                                       1
     Case 1:18-cv-01565-DAD-JLT Document 17 Filed 09/03/20 Page 2 of 3

 1   dismiss this action for failure to exhaust. (Doc. 8.)

 2          Plaintiff has now filed a response to the order to show cause, in which he cites to Butler v.

 3   Adams, 397 F.3d 1181 (9th Cir. 2005), and California Code of Regulations, title 15, § 3085, for

 4   the proposition that his filing of a CDCR 1824 reasonable accommodation form satisfies the

 5   PLRA’s exhaustion requirement for claims brought pursuant to the Americans with Disabilities

 6   Act (“ADA”), 42 U.S.C. § 12101 et seq. (See Doc. 15.) But Plaintiff is not proceeding in this

 7   action pursuant to the ADA. Rather, he has specifically enumerated only a single claim under the

 8   Eighth Amendment. As such, the filing of a CDCR 1824 form does not satisfy the PLRA’s

 9   exhaustion requirement as to the medical indifference claim. See Hampton v. Haynie, No. 2:15-

10   cv-2038-TLN-KJN, 2016 WL 8731362, at *9 (E.D. Cal. Jan. 15, 2016) (“Filing a request for

11   accommodation under the ADA does not exhaust administrative remedies for the purpose of

12   bringing a § 1983 action in federal court.”). For Plaintiff’s constitutional claim, the CDCR 1824

13   form is an informal request for ADA accommodations and is to be filed prior to pursuing the

14   formal grievance process. Warzek v. Onyeje, 1:17-cv-1452-AWI-SAB, 2019 WL 1130471, at *7

15   (E.D. Cal. Mar. 12, 2019). On review then, Plaintiff has failed to show why his Eighth

16   Amendment claim should not be dismissed for failure to exhaust. However, because it appears

17   that Plaintiff now intends to assert an ADA claim, the Court will recommend that Plaintiff be

18   granted leave to amend his complaint. Accordingly, the Court orders as follows:

19          1. Plaintiff’s motions for extension of time (Docs. 13-14) are GRANTED;

20          2. Plaintiff’s response to the order to show cause (Doc. 15) is deemed timely filed;
21          3. The findings and recommendations to dismiss this entire action (Doc. 8) are

22              VACATED; and

23          The Court RECOMMENDS that Plaintiff’s Eighth Amendment medical indifference

24   claim be dismissed for failure to exhaust administrative remedies and Plaintiff be granted leave to

25   amend his complaint to assert a claim under the Americans with Disabilities Act.

26          These Findings and Recommendations will be submitted to the United States District
27   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

28   fourteen days after being served with these Findings and Recommendations, the parties may file


                                                         2
     Case 1:18-cv-01565-DAD-JLT Document 17 Filed 09/03/20 Page 3 of 3

 1   written objections with the Court. The document should be captioned “Objections to Magistrate

 2   Judge’s Findings and Recommendations.” The parties are advised that failure to file objections

 3   within the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772

 4   F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 5
     IT IS SO ORDERED.
 6

 7      Dated:     September 3, 2020                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                      3
